Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 01 February 2021. Claims 9-10 and 17 were previously canceled. Claims 5-6, 14-15, and 20 have been canceled. Claims 1, 11, 16, and 18 have been amended. Claims 1-4, 7-8, 11-13, 16, 18-19, and 21-23 remain pending. 

Response to Arguments
4.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 01 February 2021, with respect to the prior art not expressly disclosing authenticating, by the first computing device, the user account for purchase of the item based on the information indicating performance of the hands-free gesture, authenticating the user account includes retrieving user account information from a pin or a password further included in the authentication response and authenticating the user account based on the pin or the password as a factor in multi-factor authentication have been fully considered and are persuasive in view of applicant's arguments, see for example pages 7-8. Therefore, the 35 U.S.C. 103 rejection in view of Beadle et al. and Patel et al. for claims 1-21 has been withdrawn.

Allowable Subject Matter
5.	Claims 1-4, 7-8, 11-13, 16, 18-19, and 21-23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a system and method for authenticating an account via a hands-free gesture, such as a tap, pattern of taps, or other physical gesture not requiring a user to hold a computing device. Claims 1, 11, and 16 identifies the uniquely distinct features “authenticating, by the first computing device, the user account for purchase of the item based on the information indicating performance of the hands-free gesture, authenticating the user account includes retrieving user account information from a pin or a password further included in the authentication response and authenticating the user account based on the pin or the password as a factor in multi-factor authentication”. 
The closest prior art, Beadle et al. (Pub No. 2014/0300540) discloses the use of gestures on a user device to interact with and obtain functionality from remote communication hub devices is disclosed. A user device includes an accelerometer or other motion detection device and a wireless communications capability. The device is small enough to be placed conveniently about the person and communicates with a communication hub device to perform context-dependent actions. A user makes a gestural command to the device. The device interprets the gesture and undertakes activity. The gestural sensing device may be a motion switch, a multi-axis accelerometer, a video camera, a variable capacitance device, a magnetic field sensor, an electrical field sensor etc. When combined with business logic running on a remote 
However, Beadle et al. fail to anticipate or render obvious the claimed limitations of authenticating, by the first computing device, the user account for purchase of the item based on the information indicating performance of the hands-free gesture, authenticating the user account includes retrieving user account information from a pin or a password further included in the authentication response and authenticating the user account based on the pin or the password as a factor in multi-factor authentication.
The closest prior art, Patel et al. (US Patent No. 9,773,245) discloses described herein are techniques for initiating item fulfillment at least partly in response to the users performing gestures on touchscreens of client devices. For instance, a user may operate a client device that renders content associated with an item offered by an offering service. The user may thereafter request to acquire the item by performing a gesture on a touchscreen of the client device. The offering service may receive the request and a representation of the gesture and, in response, may determine whether or not to initiate fulfillment of the item at least partly with reference to the received representation of the gesture.
However, either singularly or in combination, Patel et al. fail to anticipate or render obvious the claimed limitations of authenticating, by the first computing device, the user account for purchase of the item based on the information indicating performance of the hands-free gesture, authenticating the user account includes retrieving user account information from a pin or a password further included in the 
7.	Therefore, claims 1, 11, and 16 and the respective dependent claims 2-4, 7-8, 12-13, 18-19, and 21-23 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        March 26, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436